Opinion issued February 12, 2009                                                  
  



  
 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-01014-CR
____________

SHAWN DEBOSE, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 184th District Court 
Harris County, Texas
Trial Court Cause No. 1191264




MEMORANDUM  OPINION
          Shawn Debose  appeals from the denial of his pretrial application for habeas
corpus relief.  Appellant was charged with possession of marihuana of more than 50
pounds, and less than 200 pounds, and alleged in his writ application that his pre-trial
bail set at $80,000 for trial court cause number 1189700 should be lowered.
          Appellant’s counsel, Sam Adamo, has filed with the Clerk of this Court a
notice of dismissal of the underlying charges in trial court cause number 1189700
wherein he states:
After filing the notice of appeal with this Court, the state dropped all
charges against the defendant.  The defendant’s case was picked up by
the Federal Government, he was charged on a new indictment, and
released from prison.  Defendant’s case is already under way in Federal
Court.  Wherefore, premises considered, defendant prays this Court
disregard the pending Writ of Habeas Corpus, cease any further
proceedings, and dispose of the case in accordance with the laws of the
State of Texas.

          The underlying offense in trial court case number 1189700 has been dismissed
and appellant is no longer subject to pretrial confinement in that case.
  The pretrial
writ is therefore moot.  See Martinez v. State, 826 S.W.2d 620, 620 (Tex. Crim. App.
1992); Hubbard v. State, 841 S.W.2d 33, 33 (Tex. App.—Houston [14th Dist.] 1992,
no pet.).
          The appeal is dismissed as moot.

PER CURIAM

Panel consists of Justices Taft, Bland, and Sharp.

Do not publish.  Tex. R. App. P. 47.2.(b).